Case 1:20-cv-02815-WJM-GPG Document 18-1 Filed 11/23/20 USDC Colorado Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO


   Civil Action No. 1:20-cv-2815-WJM-GPG

   STEPHANIE EINFELD,

                      Plaintiff,

   v.

   JPMORGAN CHASE BANK, N.A.,

               Defendant.
   ______________________________________________________________________________

              DECLARATION OF RANDALL J. IMWALLE IN SUPPORT OF
             DEFENDANT JPMORGAN CHASE BANK, N.A.’S RESPONSE TO
                             NOVEMBER 12, 2020 ORDER
   ______________________________________________________________________________

            I, Randall J. Imwalle, under penalties of perjury, declare and state the following in support of

   Defendant JPMorgan Chase Bank, N.A.’s Response to November 12, 2020 Order:

            1.        I am over the age of 18 and competent to testify to the matters herein from my own

   personal knowledge.

            2.        I have served as litigation in-house counsel for JPMorgan Chase Bank, N.A. (“Chase”)

   for 27 years and, in that capacity, have worked on thousands of cases.

            3.        Chase was served in this matter on September 25, 2020. Shortly thereafter, this case was

   assigned to me. As has always been my practice, upon the assignment of a new litigation matter, I review

   the complaint and the background of the allegations and I make a determination to retain outside counsel.

   Typically, retention of outside counsel occurs within days of service of the complaint so that counsel has

   a sufficient amount of time to prepare and file a response in a timely manner.

            4.        When this case was assigned to me, I was dealing with time-consuming family health

   issues that diverted my attention from my day-to-day case load, resulting in the failure of this case being




   4843-1094-2162.2
Case 1:20-cv-02815-WJM-GPG Document 18-1 Filed 11/23/20 USDC Colorado Page 2 of 2




   assigned to outside counsel in a timely manner, something that has never occurred in my many years as

   in-house counsel at Chase.

            5.        On November 10, 2020, I learned that a clerk’s default had been entered against Chase

   five days earlier. I immediately investigated the situation to determine how that occurred. I discovered

   that I had not timely retained outside counsel in this matter. I then took immediate steps to engage Kutak

   Rock LLP to file a motion to set aside the clerk’s entry of default and to defend this case.

            6.        I take responsibility for the communication breakdown that occurred in this matter.

   However, this outcome was neither intended nor the result of any desire to miss the Complaint response

   deadline or otherwise to delay the proceedings. I also have instructed that outside counsel file a

   contemporaneous motion for leave to file an answer out of time.

            I declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the foregoing statements are

   true and correct to my personal knowledge.

            Dated this 20th day of November, 2020.



                                                              _________________________
                                                              Randall J. Imwalle




   4843-1094-2162.2
